EXHIBIT-10.74

 

[Execution Copy]

 

AMENDMENT NO. 11

to

LOAN AND SECURITY AGREEMENT

 

THIS AMENDMENT NO. 11 dated as of March 5, 2004 (this “Amendment”) is made by
SYRATECH CORPORATION, a Delaware corporation, (“Syratech” or the “Borrower”),
RAUCH INDUSTRIES, INC., a North Carolina corporation, (“Rauch”), each financial
institution identified as a “Lender” (the “Lenders”) on the signature pages
hereof and BANK OF AMERICA, N.A., a national banking association, as
administrative agent for the Lenders (the “Administrative Agent”).

 

Preliminary Statement

 

The Borrower, Rauch, Towle Manufacturing Company, Leonard Florence Associates,
Inc., Wallace International Silversmiths, Inc., Syratech Holding Corporation,
Rochard, Inc., Holiday Products, Inc., Farberware Inc. and Silvestri, Inc.
(collectively, excluding the Borrower and Rauch, the “Former Borrowers”), the
Lenders party thereto from time to time, and the Administrative Agent are
parties to the Loan and Security Agreement dated as of April 16, 1997, (as
amended, the “Loan Agreement”; terms defined in the Loan Agreement and not
otherwise defined herein being used herein as therein defined).  The Borrower is
attempting to divest its interest in Rauch.  The Borrower has requested that the
Administrative Agent and the Lenders release Rauch from its obligations as a
Borrower under the Loan Agreement, subject to Rauch becoming a guarantor of the
Secured Obligations and continuing the security interest granted to the
Administrative Agent to secure such guaranty and the Administrative Agent and
the Lenders have agreed thereto on the terms and conditions hereinafter set
forth.

 

Statement of Agreement

 

NOW, THEREFORE, in consideration of the Loan Agreement, the Loans made by the
Lenders and outstanding thereunder, the mutual promises hereinafter set forth
and other good and valuable consideration the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree as follows:

 

Section 1.          Release of Rauch from Certain of its Obligations as a
Borrower.  Effective on the Amendment Effective Date and subject to the
provisions of the Rauch Guaranty and Rauch Security Agreement, the Lenders
hereby release Rauch from its joint and several primary liability as a Borrower
with Syratech for the Secured Obligations under Sections 2.3, 3.6, 4.1, 4.2,
4.18, 4.20, 4.21, 4.22 and 9.1 of the Loan Agreement and the Notes and generally
from its other obligations as a Borrower thereunder (excluding its grant of a
Security Interest in its Collateral under Section 7.1 of the Loan Agreement
which shall continue without interruption

 

--------------------------------------------------------------------------------


 

with respect to the Guaranteed Obligations) and Rauch shall no longer be
entitled to borrow under the Revolving Credit Facility under Article 2 or to
obtain Letters of Credit under Article 3 of the Loan Agreement.  Upon the
Amendment Effective Date, Rauch’s Eligible Receivables and Eligible Accounts
shall no longer be included in the Borrowing Base.

 

Section 2.          Rauch Guaranty and Security Agreement as Loan Documents. 
Effective on the Amendment Effective Date, the Rauch Guaranty and Rauch Security
Agreement shall constitute Loan Documents for all purposes of the Loan
Agreement.

 

Section 3.          Release of Pledged Securities.  Effective on the Amendment
Effective Date, the Lenders hereby terminate the Pledge Agreement and release
the Security Interest in the Pledged Securities.

 

Section 4.          Effectiveness of Amendment.  This Amendment shall become
effective as of the date hereof on the first date (the “Amendment Effective
Date”) on which the Administrative Agent shall have received each of the
following, in form and substance satisfactory to the Administrative Agent:

 

(i)            eight copies of this Amendment duly executed and delivered by the
Borrower, Rauch the Lenders and the Administrative Agent;

 

(ii)           the Rauch Guaranty duly executed and delivered by Rauch;

 

(iii)          the Rauch Security Agreement duly executed and delivered by
Rauch; and

 

(iv)          a certificate of the secretary or other Authorized Officer of each
of the Borrower and Rauch having attached thereto the organizational documents
of such Person as in effect on the Amendment Effective Date (or containing the
certification of such secretary or Authorized Officer that no amendment or
modification of such organizational documents has become effective since the
last date on which such organizational documents were delivered to the
Administrative Agent pursuant to the Loan Agreement), all corporate action,
including shareholders’ approval, if necessary, taken by the Borrower, Rauch
and/or its shareholders members to authorize the execution, delivery and
performance of this Amendment, the Rauch Guaranty and the Rauch Security
Agreement, as applicable, and to the further effect that the incumbency
certificate last delivered to the Lenders under the Loan Agreement remains in
effect, unchanged.

 

Section 5.          Representations and Warranties.  Each of the Borrower and
Rauch hereby makes the following representations and warranties to the
Administrative Agent and to each Lender, which representations and warranties
shall survive the delivery of this Amendment and the making of additional Loans
under the Loan Agreement as amended hereby:

 

(a)           Authorization of Agreements.  It has the right and power, and has
taken all necessary action to authorize it, to execute, deliver and perform this
Amendment, the Rauch Guaranty, the Rauch Security Agreement and each other
instrument and agreement contemplated hereby to which it is a party in
accordance with their respective terms.  This Amendment and each other
instrument and agreement contemplated hereby to which it is a party have been
duly

 

2

--------------------------------------------------------------------------------


 

executed and delivered by its Authorized Officers and each is, or each when
executed and delivered in accordance with this Amendment will be, its legal,
valid and binding obligation, enforceable in accordance with its terms.

 

(b)           Compliance of Agreements with Laws.  The execution, delivery and
performance of this Amendment, the Rauch Guaranty, the Rauch Security Agreement
and each other instrument and agreement contemplated hereby to which it is a
party in accordance with their respective terms do not and will not, by the
passage of time, the giving of notice or otherwise,

 

(i)            require any Governmental Approval or violate any Applicable Law
relating to it or any of its Subsidiaries,

 

(ii)           conflict with, result in a breach of or constitute a default
under (A) the organizational documents of it or any of its Subsidiaries, (B) any
indenture, agreement or other instrument to which it or any of its Subsidiaries
is a party or by which any of its property may be bound or (C) any Governmental
Approval relating to it or any of its Subsidiaries, or

 

(iii)          result in or require the creation or imposition of any Lien upon
or with respect to any property now owned or hereafter acquired by it or any of
its Subsidiaries except pursuant to the Loan Documents.

 

Section 6.          Expenses.  The Borrower agrees to pay or reimburse on demand
all costs and expenses, including, without limitation, reasonable fees and
disbursements of counsel, incurred by the Administrative Agent in connection
with the negotiation, preparation, execution and delivery of this Amendment.

 

Section 7.          Effect of Amendment.  From and after the Amendment Effective
Date, all references in the Loan Agreement and in any other Loan Document to
“this Agreement,” “the Loan Agreement,” “hereunder,” “hereof” and words of like
import referring to the Loan Agreement, shall mean and be references to the Loan
Agreement as amended by this Amendment.  Except as expressly amended hereby, the
Loan Agreement and all terms, conditions and provisions thereof remain in full
force and effect and are hereby ratified and confirmed.  The execution, delivery
and effectiveness of this Amendment shall not, except as expressly provided
herein, operate as a waiver of any right, power or remedy of the Lender under
any of the Loan Documents, nor constitute a waiver of any provision of any of
the Loan Documents.

 

Section 8.          Counterpart Execution; Governing Law.

 

(a)           Execution in Counterparts.  This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same
agreement.  Delivery of an executed signature page of any party hereto by
facsimile transmission shall be effective as delivery of a manually executed
counterpart thereof.

 

3

--------------------------------------------------------------------------------


 

(b)           Governing Law.  This Amendment shall be governed by and construed
in accordance with the laws of the State of Georgia without giving effect to the
conflicts of laws principles thereof.

 

 

(signatures on next page)

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their duly authorized officers in several counterparts all as of the day and
year first written above.

 

 

 

BORROWERS:

 

 

 

 

 

 

 

SYRATECH CORPORATION

 

 

 

 

 

 

 

 

 

By:

/s/  Gregory W. Hunt

 

 

 

Name: /s/  Gregory W. Hunt

 

 

 

Title: Senior Vice President and CFO

 

 

 

 

 

 

 

 

RAUCH INDUSTRIES, INC.

 

 

 

 

 

 

 

 

By:

/s/  Gregory W. Hunt

 

 

 

Name: /s/  Gregory W. Hunt

 

 

Title: Senior Vice President and CFO

 

 

 

 

 

 

 

ADMINISTRATIVE AGENT:

 

 

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

 

 

 

By:

/s/  Andrew A. Doherty

 

 

 

Andrew A. Doherty

 

 

Vice President

 

5

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

By:

/s/  Andrew A. Doherty

 

 

Andrew A. Doherty

 

 

Vice President

 

 

 

 

 

 

 

FLEET CAPITAL CORPORATION

 

 

 

 

By:

/s/  Matthew T. O’Keefe

 

 

Name: Matthew T. O’Keefe

 

 

Title:  Senior Vice President

 

 

 

 

 

 

CONGRESS FINANCIAL CORPORATION (SOUTHWEST)

 

 

 

 

 

 

 

By:

/s/  Paul Truax

 

 

Name:  Paul Truax

 

 

Title:   Vice President

 

6

--------------------------------------------------------------------------------